Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-4 and 16 recite the limitation "the other end".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the respective contact surfaces".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the ancillary portion".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2012/0304383 to Marugg.
Claim 1, Marugg discloses a device comprising at least two supporting legs (12,14), each supporting leg having a pivoting end and a supporting end distanced from the pivoting end, the operating table base (10) supporting an operation bed 10 (15) whose projected area covers the operating table base (fig. 4), the operating table base having a first pivoting portion (34,36) corresponding to each supporting leg, each supporting leg having a second pivoting portion (22,24) at the pivoting end to correspond to the first pivoting portion of the operating table base, the first pivoting portion pivotally connecting to the second pivoting portion, so that each supporting leg rotates with respect to the operating table base, and the supporting ends of the supporting legs extend a supporting area of the operating table base (fig. 2)[0020].
Claim 2, Marugg discloses the device wherein at least two of the supporting legs are provided separately at two corners of the operating table base (fig. 2-3).
Claims 4 and 16, Marugg discloses the device wherein the supporting leg further comprises a base body and a base element 38, the second pivoting portion being provided on the base body, and wherein the base element 38 is positioned in a stabilizing manner that allows it to be completely disposed on the base body (fig. 1) and correspond to an extension of the base body from the second pivoting portion (fig. 2) and capable of preventing a pivot point between each supporting leg and the operating table base from moving inward or when each supporting leg rotates to a parallel position [0021].  
Claims 7 and 19, Marugg discloses the device further comprising a multi-stage adjustable positioning mechanism for adjusting an angle of the supporting leg with respect to the operating table base [0020].
Claim 14, Marugg discloses a device comprising at least two ancillary portions 42 (34,36) and at least two supporting legs (12,14) corresponding to the ancillary portions, each supporting leg having a pivoting end and a supporting end distanced from the pivoting end, the operating table base supporting an operation bed 15 whose projected area covers the operating table base (fig. 4), each ancillary portion being fixed at an outer side of a turning corner where two outside surfaces of the operating table base intersect (fig. 3), each ancillary portion having a first pivoting portion, each supporting leg having a second pivoting portion (22,24) at the pivoting end to correspond to the first ancillary portion, the first pivoting portion pivotally connecting to the second pivoting portion, so that each supporting leg rotates with respect to the operating table base, and the supporting ends of the supporting legs extend a supporting area of the operating table base [0020].



Allowable Subject Matter
Claims 3, 5-6, 8, 8-13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673